DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 8/26/2022. Claims 1, 52, and 57 have been amended, claim 51 has been cancelled, and claim 64 was newly introduced. Accordingly claims 1, 45-50, 52-64 are currently pending in the application.
Allowable Subject Matter
Claims 1, 45-50, 52-64 are allowed over prior art of record.
Most relevant prior art of record is Pfaffinger (EP 1 475 996 B1) hereinafter Pfaffinger.
Regarding claim 1, Pfaffinger teaches A method of producing an acoustic radiation pattern (“This invention relates generally to the field of audio-signal processing and more particularly to a stereo audio-signal reproduction system, which provides improved sound-source imaging and accurate perception of desired source-environment acoustics.” in ¶[0001]), the method comprising: receiving an input audio signal representing a first acoustic radiation pattern (“Two stereo input signals 10, 11 are fed into the non-linear compensation unit 8 to which the linear compensation unit 7 is connected downstream.” in ¶[0076]); Pfaffinger further teaches and generating an acoustic monopole and an acoustic dipole based on the input audio signal (“Another loudspeaker arrangement 650 is shown in FIG. 16A, with the processing system being represented by the signal combinations shown therein as loudspeaker signals. At the top, a single-diaphragm-loudspeaker symbol in open baffle represents a dipole radiator 652, while a similar symbol in closed baffle represents a monopole radiator 654.” in ¶[0128]) wherein generating the acoustic monopole and the acoustic dipole produces a second acoustic radiation pattern substantially similar to the first acoustic radiation pattern (“In high fidelity sound reproduction systems, the sound reaching the listener should conform as precisely as possible to the supplied source signal, or in accordance with a desired acoustics or sound behavior. The impact of current solid state technology in this field has been such that the electronic components, themselves, add very little coloration to the audio signals being processed” in ¶[0002]),
Pfaffinger does not specifically disclose the method further comprising the first acoustic radiation pattern having a mid portion and side portions representing two orthogonal audio channels that reside in same air space, the acoustic monopole generates sound in all directions at a first transducer and the acoustic dipole generates sound in two opposite hemispheres in antiphase at at least one second transducer, wherein the acoustic monopole represents the mid portion of the first acoustic radiation pattern and the acoustic dipole represents the side portions, wherein the first transducer is adjacent the at least one second transducer.
The following is the reason for allowance of claim 1:
Pfaffinger alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises the first acoustic radiation pattern having a mid portion and side portions representing two orthogonal audio channels that reside in same air space, the acoustic monopole generates sound in all directions at a first transducer and the acoustic dipole generates sound in two opposite hemispheres in antiphase at at least one second transducer, wherein the acoustic monopole represents the mid portion of the first acoustic radiation pattern and the acoustic dipole represents the side portions, wherein the first transducer is adjacent the at least one second transducer, therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 45-50, 52-56, and 64, claims are allowed for their dependency on allowed claim 1.
Regarding claim 57, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 1 (see reason for allowance of claim 1 above).
Regarding claims 58-63, claims are allowed for their dependency on allowed claim 57.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654